DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
2.	Applicant's arguments filed 1 have been fully considered but they are not persuasive.
In response to applicant’s argument that Kugler does not teach three pairs of opposing side wall apertures, wherein each opposing pair of side wall exit apertures positioned on the same axial location along the tubular body and rotationally offset from an adjacent pair of side wall exit apertures within a range of about 10 degrees to about 60 degrees, the test for obviousness is not whether the features suggested to the ordinary skilled artisan may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Specifically, Kugler recites wherein the orienting device has “at least one aperture” (see Paragraphs 7-8) implying the device may comprise more than one aperture, then further reciting a second aperture (see Paragraphs 58, 85, 95 and 100), wherein Paragraph 100 mentions wherein the additional aperture added to the orienting device “reduces the number of directions an aperture may be facing from 360 degrees of freedom to two degrees of freedom, 180 degrees apart”. This is interpreted to mean that the additional aperture increases the likelihood that at least one aperture is oriented towards the vessel true lumen to allow re-entry thereto. Therefore, Kugler is seen to provide sufficient support and motivation to one having ordinary skill in the art, through routine optimization (see MPEP 2144.05(II)) to further modify the orienting device of Kugler to include multiple apertures around the circumference of the orienting device of Kugler (supported by Kugler’s recitation of “at least one aperture”) to increase the likelihood that at least one aperture is oriented facing the vessel true lumen (supported by Kugler Paragraph 100). Through such a process, one of ordinary skill in the art would arrive at a configuration of three opposing pairs of apertures spaced around the circumference of the orienting device spaced apart by between 10-16 degrees. Regarding the radiopaque marker between each aperture, this would still be possible as the apertures are not staggered atop one-another along the same axis. The function of the radiopaque markers to identify a location of the apertures is seen to still function, properly with the additional apertures,  however with the greater number of apertures, there is a greater likelihood that that an aperture would be facing the vessel true lumen and the orienting device would not need to be further rotated to provide access to the vessel lumen.
Claim Rejections - 35 USC § 112
3.	Applicant’s arguments, see Remarks, filed 8/25/2022, with respect to the 112b rejection of claim 5 regarding insufficient antecedent basis for the term “the frame” have been fully considered and are persuasive in light of Applicant’s amendment to recite wherein claim 5 depends from claim 3 which provides proper antecedent basis for the term “the frame”.  The 112b rejection of claim 5 has been withdrawn. 
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 18 recites, “wherein the plurality of radiopaque markers and the frame are constructed from a unitary body”. However, there is no prior mention within the disclosure of the radiopaque markers and frame being constructed from a unitary body. Paragraph 20 of the Specification recites, “The aperture portions and intervening hinge portions may be parts of a unitary body which may be laser cut from a tube”, however, there is no mention wherein the radiopaque marker or frame are formed of said unitary body. Additionally, Paragraphs 4, 15, 17, 82, 98, 103, 116 of the Specification which mention the radiopaque markers, however, there Is not mention within said Paragraphs of the radiopaque markers being constructed from a unitary body with the frame. Paragraph 103 mentions wherein the frame surrounding each exit port is radiopaque, but does not mention where a separate radiopaque marker and the frame, as separate components as referenced in claim 18, are constructed from a unitary body. 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 1 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kugler (US 2018/0110525 A1) (previously of record)
Regarding claim 1, Kugler discloses A reentry catheter for crossing a vascular occlusion (orienting device 106, see Fig. 8 for an overview and Fig. 26 for a detailed view), comprising: an elongate flexible tubular body (see Fig. 8 showing orienting device 106 is flexible and bends within the vasculature), including a proximal end (located at element 106 in Fig. 6 for reference), a distal end (located at element 128 in Fig. 6 for reference), a side wall (see Fig. 6 showing the orienting device has a side wall) and at least one lumen extending therethrough (see Fig. 6 showing a lumen within orienting device 106 that allows a guidewire 102 to extend therethrough); and a reentry zone on the tubular body (see Fig. 25A showing orienting device having at least one aperture (126 and 128) at the distal part of the orienting device), including at least three opposing pairs of side wall exit apertures in communication with the at least one lumen (see Fig. 25A showing one pair of opposing apertures, noting Paragraph 8 mentioning the orienting device comprises at least one aperture, taken to mean there may be any number of apertures present and the exact number is left to a design choice as the additional apertures are seen to aid the physician in selecting an aperture opening towards the true lumen to insert the re-entry device, see Paragraph 90).
However, Kugler does not expressly disclose wherein each opposing pair of side wall exit apertures positioned at the same axial location along the tubular body and rotationally offset from an adjacent opposing pair of side wall exit apertures within the range of from about 10 degrees to about 60 degrees, inclusive.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of routine optimization (see MPEP 2144.05(II)), to have included additional apertures on the catheter body, each spaced at a maximum of 60 degrees apart from the center of each adjacent aperture as the equal spacing of apertures around the periphery of the catheter body, which is recognized as the result-effective variable, so that the apertures have an increasing likelihood of being located at the desired exit point. Kugler discloses (see Abstract and Paragraph 7) that the catheter comprises “at least one aperture”, Kugler goes on to illustrate in Figs. 23A and 25A that the presence of additional apertures on opposing sides of the catheter body result in a greater optimization of the device by increasing the amount of directions the set of apertures may be facing from just one to several, thereby increasing the likelihood of having an aperture facing the vessel true lumen at a given orientation (see Paragraph 100). This would therefore imply that the inclusion of additional apertures would solve the problem of having fewer apertures leading to less likelihood of having an aperture facing the vessel true lumen at a given orientation by further providing a higher probability of an aperture facing the vessel true lumen. A person of ordinary skill in the art would have expected a predictable successful result by including an increasing number of apertures from the initial 2 spaced apart at 180 degrees to 6 apertures spaced apart at 60 degrees given the finite number of orientations where the apertures are equally spaced about the circumference
 This configuration serves to render the orientation of the orienting device 106 as a non-critical feature as regardless of the orientation of the catheter, at least one aperture will be facing the vessel true lumen (see Paragraph 90 describing this benefit). Through further routine optimization of apertures, a person of ordinary skill in the art would arrive at a total of 6 apertures spaced 60 degrees apart which would give the catheter improved access, via the increased number of apertures, to the vessel true lumen, thereby improving the success rate of having an aperture correctly located facing the vessel true lumen.
Regarding claim 6, Kugler discloses the invention of claim 1, Kugler further discloses an inflatable balloon on the tubular body (first balloon 152 and second balloon 154, see Fig. 26), the inflatable balloon in communication with a second lumen extending axially through the tubular body (second (first balloon 152 is in fluid communication with planetary lumen 122B and second balloon is in fluid communication with planetary lumen 122C, see Paragraph 97).
Regarding claim 7, Kugler discloses the invention of claim 1, Kugler further discloses a guidewire lumen extending axially through the tubular body between a proximal port and a distal port (lumen 122A, see Fig. 28 showing re-entry device extending therethrough comprising a penetrator 140, acting as a guidewire, see also Fig. 6 showing guidewire 102 extending through the lumen of orienting device 106 at some point during the procedure)
Regarding claim 8, Kugler discloses the invention of claim 7, Kugler further discloses wherein the proximal port is spaced distally apart from the proximal end of the tubular body (see Fig. 25A showing aperture 126 (seen to be the proximal-most port in the figure disclosed) spaced distally apart from the proximal end of the tubular body)
Regarding claim 9, Kugler discloses all limitations of the invention of claim 7.
However, Kugler does not expressly disclose wherein the proximal port (aperture 126) is within about 20 cm of the distal end of the tubular body
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the proximal port of Kugler to be located within 20cm of the distal end of the tubular body since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Kugler would not operate differently with the claimed location of the proximal port (aperture 126) since the proximal port is already located at the distal end of the device as inferred from Paragraph 100 wherein the first aperture are oriented at a right angle to the plane defined by the first and second balloons, taken to mean the first aperture is located approximate within the longitudinal confines of the first and second balloons which are positioned at the distal end of the device as shown in Fig. 26, the device would function appropriately having the claimed located of the proximal port. 
Regarding claim 10, Kugler discloses: A reentry catheter for crossing a vascular occlusion (orienting device 106, see Fig. 8 for an overview and Fig. 26 for a detailed view), comprising: an elongate flexible tubular body (see Fig. 8 showing orienting device 106 is flexible and bends within the vasculature), including a proximal end (located at element 106 in Fig. 6 for reference), a distal end (located at element 128 in Fig. 6 for reference), a side wall (see Fig. 6 showing the orienting device has a side wall), and a single lumen extending therethrough (see Fig. 6 showing a lumen within orienting device 106 that allows a guidewire 102 to extend therethrough); and a reentry zone on the tubular body (see Fig. 25A showing orienting device having at least one aperture (126 and 128) at the distal part of the orienting device) including a plurality of side wall exit apertures, the side wall exit apertures in communication with the single lumen (see Fig. 25A showing one pair of opposing apertures, noting Paragraph 8 mentioning the orienting device comprises at least one aperture, taken to mean there may be any number of apertures present and the exact number is left to a design choice as the additional apertures are seen to aid the physician in selecting an aperture opening towards the true lumen to insert the re-entry device, see Paragraph 90).
However, Kugler does not expressly disclose wherein the plurality of opposing pairs of side wall exit apertures are arranged in a spiral configuration along the tubular body such that any one side wall exit aperture is rotationally offset no more than 45 degrees from an adjacent proximal side wall exit aperture.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of routine optimization (see MPEP 2144.05(II)), to have included additional apertures on the catheter body, each spaced at a maximum of 60 degrees apart from the center of each adjacent aperture as the equal spacing of apertures around the periphery of the catheter body, which is recognized as the result-effective variable, so that the apertures have an increasing likelihood of being located at the desired exit point. Kugler discloses (see Abstract and Paragraph 7) that the catheter comprises “at least one aperture”, Kugler goes on to illustrate in Figs. 23A and 25A that the presence of additional apertures on opposing sides of the catheter body result in a greater optimization of the device by increasing the amount of directions the set of apertures may be facing from just one to several, thereby increasing the likelihood of having an aperture facing the vessel true lumen at a given orientation (see Paragraph 100). This would therefore imply that the inclusion of additional apertures would solve the problem of having fewer apertures leading to less likelihood of having an aperture facing the vessel true lumen at a given orientation by further providing a higher probability of an aperture facing the vessel true lumen. Given the support and rationale for the inclusion of additional apertures to increase the likelihood of having an aperture facing the vessel true lumen at a given orientation by providing a higher probability of an aperture facing the vessel true lumen, a person of ordinary skill in the art would been motivated and capable of modifying the amount apertures disclosed in the device of Kugler have expected a predictable successful result by including an increasing number of apertures from the initial 2 spaced apart at 180 degrees to up to 8 apertures spaced apart at 45 degrees given the finite number of orientations where the apertures are equally spaced about the circumference
This configuration serves to render the orientation of the orienting device 106 as a non-critical feature as regardless of the orientation of the catheter, at least one aperture will be facing the vessel true lumen (see Paragraph 90 describing this benefit). Through further routine optimization of apertures, a person of ordinary skill in the art would arrive at a total of 8 apertures spaced 45 degrees apart which would give the catheter improved access, via the increased number of apertures, to the vessel true lumen, thereby improving the success rate of having an aperture correctly located facing the vessel true lumen.
	Regarding claim 11, Kugler discloses wherein the spiral configuration of the plurality of side wall exit apertures extends at least 360 degrees around the tubular body (plurality of apertures of Kugler as incorporated through routine optimization would be arranged in a spiral configuration that would extend 360 degrees around the orienting device given the 8 side wall apertures are spaced apart by 45 degrees, giving a total coverage of 360 degrees)
	Regarding claim 12, Kugler discloses the invention of claim 11, Kugler further discloses wherein the spiral configuration of the plurality of side wall exit apertures includes at least five side wall exit apertures (a plurality of apertures spaced apart 45 degrees to cover 360 degrees along the outer circumference of the orienting device would amount to a total of 8 apertures (8 aperture x 45 degree separation =360 degree coverage)
	Regarding claim 13, Kugler discloses the invention of claim 10, Kugler further discloses wherein at least two of the plurality of side wall exit apertures form an opposing pair of exit ports at the same axial location along the tubular body (total of 8 apertures spaced apart 45 degrees to cover 360 degrees along the circumference of the orienting device would include two opposing exit ports at the same axial location (180 degrees apart))
9.	Claim 2-5 and 14-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kugler (US 2018/0110525 A1) in view of Manouchehr (US 2017/0021127 A1) (previously of record)
Regarding claim 2, Kugler discloses all limitations of the invention of claim 1. However, Kugler does not expressly disclose a reinforcing ring surrounding each side wall exit aperture.
However, in the same field of endeavor, namely reinforced catheters comprising a plurality of ports in communication with the interior lumen, Manouchehr teaches a catheter (cannula 400, see Fig. 11, see also Paragraph 34 mentioning the cannula is a catheter) comprising a wire body 409 and coil portion 417 (see Fig. 11) comprising a plurality of ports (holes 418, see Fig. 11), further comprising a reinforcing ring surrounding each aperture (transition sections 416, see Fig. 11 showing transition section surround each hole 418) to allow the wire body and coil portions to be continuous through the entirety of the exterior of the cannula to reduce and prevent cannula breakage, to provide additional strength and to reduce the potential for process failures (see Paragraph 66)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the exterior surface of the catheter disclosed by Kugler to include the wire body, coil portion and transition sections as taught and suggested by Manouchehr to, in this case, to allow the wire body and coil portions to be continuous through the entirety of the exterior of the cannula by passing over groves in transition sections that are positioned atop each aperture which prevent discontinuity, to reduce and prevent cannula breakage, to provide additional strength and to reduce the potential for process failures (see Paragraph 66)
Regarding claim 3, the combination of Kugler and Manouchehr disclose the invention of claim 2, Kugler as modified by Manouchehr further discloses, wherein the reinforcing rings (transition sections as included from Manouchehr are placed atop each aperture of Kugler) are connected by a frame in the side wall (transition sections connected together by wire body 409 and coil portion 417 as shown in Manouchehr Fig. 11 showing the wire body and coil portion running through groves in each transition section, thereby providing a common point of connection between all transition section)
Regarding claim 4, the combination of Kugler and Manouchehr disclose the invention of claim 2, Kugler as modified by Manouchehr discloses wherein the reinforcing rings comprise a radiopaque material (see Manouchehr Paragraph 69 mentioning transition sections 416 can be made from a thermoplastic polyurethane elastomer (TPU), which have radiopaque properties)
Regarding claim 5, the combination of Kugler and Manouchehr disclose the invention of claim 3, Kugler as modified by Manouchehr discloses wherein a portion of the frame comprises a helical strut extending between adjacent opposing pairs of side wall exit apertures (see Manouchehr Fig. 11 showing wire body 409 and coil portion 417 comprise a helical, continuous shape that extends from the proximal to distal end of the cannula that extends between the first and second axially space apart opposing pairs of side wall exit apertures)
Regarding claim 14, Kugler discloses all the limitations of the invention of claim 10.
However, Kugler does not expressly disclose a plurality of radiopaque markers, each radiopaque marker at the same axial location along the tubular body as at least one side wall exit aperture.
However, in the same field of endeavor, namely reinforced catheters comprising a plurality of ports in communication with the interior lumen, Manouchehr teaches a catheter (cannula 400, see Fig. 11, see also Paragraph 34 mentioning the cannula is a catheter) comprising a wire body 409 and coil portion 417 (see Fig. 11) comprising a plurality of ports (holes 418, see Fig. 11), further comprising a reinforcing ring (transition sections 416, see Fig. 11) comprising a radiopaque material (see Manouchehr Paragraph 69 mentioning transition sections 416 can be made from a thermoplastic polyurethane elastomer (TPU), which have radiopaque properties) surrounding each aperture (transition sections 416, see Fig. 11 showing transition section surround each hole 418) to allow the wire body and coil portions to be continuous through the entirety of the exterior of the cannula to reduce and prevent cannula breakage, to provide additional strength and to reduce the potential for process failures (see Paragraph 66)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the exterior surface of the catheter disclosed by Kugler to include the wire body, coil portion and transition sections as taught and suggested by Manouchehr to, in this case, to allow the wire body and coil portions to be continuous through the entirety of the exterior of the cannula by passing over groves in transition sections that are positioned atop each aperture which prevent discontinuity, to reduce and prevent cannula breakage, to provide additional strength and to reduce the potential for process failures (see Paragraph 66)
Regarding claim 15, the combination of Kugler and Manouchehr disclose the invention of claim 14, Kugler as modified by Manouchehr further discloses wherein the plurality of radiopaque markers includes radiopaque rings in the side wall of the tubular body, the radiopaque rings surrounding the plurality of side wall exit apertures (transition sections 416, see Manouchehr Fig. 11 showing transition section surround each hole 418)
Regarding claim 16, the combination of Kugler and Manouchehr disclose the invention of claim 15, Kugler as modified by Manouchehr further discloses, wherein the plurality of radiopaque markers (transition sections as included from Manouchehr are placed atop each aperture of Kugler) are connected by a frame in the side wall (transition sections connected together by wire body 409 and coil portion 417 as shown in Manouchehr Fig. 11 showing the wire body and coil portion running through groves in each transition section, thereby providing a common point of connection between all transition section)
Regarding claim 18, the combination of Kugler and Manouchehr disclose the invention of claim 16, Manouchehr further discloses herein the plurality of radiopaque markers and the frame are constructed from a unitary body (see Manouchehr Paragraph 69 mentioning transition sections 416 can be made from a thermoplastic polyurethane elastomer (TPU), which have radiopaque properties, thereby forming the transition section and radiopaque marker from the same piece of material)
10.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kugler (US 2018/0110525 A1) in view of Manouchehr (US 2017/0021127 A1) as applied to claim 16, further in view of Chornenky (US 5925016 A)
Regarding claim 17, the combination of Kugler and Manouchehr disclose the invention of claim 16, Kugler as modified by Manouchehr further discloses wherein the frame includes at least first, second, and third helical struts (see Examiner’s Diagram of Manouchehr Fig. 11 below showing wire body 409 and coil portion 417 comprise a two helical, continuous shapes that extends from the proximal to distal end of the cannula that extends between the first and second axially space apart opposing pairs of side wall exit apertures seen to comprise struts and a third strut at the distal end of the device in a slightly differing orientation due to indication of the colored pattern of the wire, seen to be present between all side wall apertures as incorporated into the device of Kugler, see Examiner’s Diagram of Manouchehr Fig. 11 below for clarification). Manouchehr further discloses wherein “the coil portion 417 is wound at a smaller angle relative to a longitudinal axis 406 of the cannula 400 than its adjacent coils, creating a wire body 409 with a variable pitch. The coil portion 417 allows the wire 404 of the spring cannula 400 to be continuous, without intervening cut ends by the transition sections 416 , helping to reduce and prevent cannula breakage, to provide additional strength and to reduce the potential for process failures” (see Manouchehr Paragraph 66)
However, while the Manouchehr discloses three different strut portions, the first and second struts having varying pitch (see Manouchehr Paragraph 66) and the third strut seemingly indicating a slightly different orientation compared to the other two struts, the combination does not expressly disclose wherein the third strut (as indicated in Examiner’s Diagram of Manouchehr Fig. 11 below) has a different pitch or orientation.
However, in the same field of endeavor, namely reinforced catheter devices comprising a guidewire for treating an occluded vessel, Chornenky teaches a catheter (catheter 110, see Fig. 1) comprising a guidewire (guide wire 200, see Fig. 1 and 6), and a reinforcing structure comprising a plurality of struts (outer coil 206, inner coil 204 see Fig. 6) that are wound in an opposite pitch to one-another to improve the torque transmission characteristics and pushability of the guide wire (see Col 6, Lines 9-14 and Col. 6, Lines 35-38)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the wire body of Manouchehr as incorporated into the device of Kugler to include differing pitch orientations of the wire as taught and suggested by Chornenky to, in this case, improve the torque transmission characteristics and pushability of the catheter (see  Chornenky Col 6, Lines 9-14 and Col. 6, Lines 35-38)

    PNG
    media_image1.png
    529
    635
    media_image1.png
    Greyscale

Examiner’s Diagram of Manouchehr Fig. 11
11.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kugler (US 2018/0110525 A1) as applied to claim 10, in view of Kawakita (US 2003/0045842 A1)
Regarding claim 19, Kugler discloses all limitations of the invention of claim 16, Kugler further discloses wherein each of the plurality of side wall exit apertures has a major axis extending longitudinally along the tubular body and a minor axis extending circumferentially around the tubular body.
However, the Kugler does not expressly disclose wherein the major axis having a length that is at least about 150% of a length of the minor axis.
However, in the same field of endeavor, namely surgical catheter devices comprising a flexible catheter with an interior lumen receiving a guidewire, Kawakita teaches a catheter having a tubular body (catheter 1 comprising tubular body 2 , see Fig. 8), the tubular body comprising a plurality of exit ports (side apertures 35, see Figs 8-9), each aperture having a major axis extending longitudinally along the tubular body and a minor axis extending circumferentially around the tubular body (see Examiner’s Diagram of Kawakita Fig. 9 below illustrating both axes), wherein the major axis having a length that is at least about 150% of a length of the minor axis (see Examiner’s Diagram of Kawakita Fig. 9 below illustrating the difference  in length between the two axes, the major axis seen to be at least 150% the length of the minor axis), wherein the apertures are formed in the shape of an ellipse long in the axial direction of the tube body 2 to allow the degree of reduction in the tensile strength of the side aperture-forming region to be small (see Paragraph 69)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apertures of Kugler to be in the shape of an axial ellipse with an axial length at least 150% the size of the circumferential length as indicated below in Examiner’s Diagram of Kawakita Fig. 9, as taught and suggested by Kawakita to, in this case, allow the degree of reduction in the tensile strength of the side aperture-forming region to be small (see Kawakita Paragraph 69)



    PNG
    media_image2.png
    278
    554
    media_image2.png
    Greyscale

Examiner’s Diagram of Kawakita Fig. 9
12.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kugler (US 2018/0110525 A1) as applied to claim 10, in view of Deshpande (US 2013/0085477 A1)
	Regarding claim 20, Kugler discloses all limitations of the invention of claim 10.
	However, Kugler does not expressly disclose wherein each of the plurality of side wall exit apertures includes a ramped surface that inclines radially inward into the aperture.
	However, in the same field of endeavor, namely catheter having an internal lumen capable of being used in treating vessel occlusions, Deshpande teaches a catheter (see Fig. 1) having a side wall exit aperture (opening 110, see Figs. 1-2) having an external aperture 112 (see Fig. 2) and an internal aperture 114 (see Fig. 2), wherein the inner aperture is smaller in dimension than the external aperture, thereby having the aperture taped inwardly from the external aperture to the internal aperture (see Paragraph 28, see also Fig. 2) to increase flow resistance to fluid flowing from within lumen or to a location externally of catheter and decreased flow resistance to fluid flowing into a lumen or of catheter (see Paragraph 28).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apertures of Kugler to be tapered inward from the external opening to the internal opening as taught and suggested by Deshpande to, in this case, increase flow resistance to fluid flowing from within lumen or to a location externally of catheter and decreased flow resistance to fluid flowing into a lumen or of catheter (see Deshpande Paragraph 28).
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 5201723 A to
Quinn, US 6231546 B1 to Milo, US 2021/0052321 A1 to Katoh and, US 2017/0100141 A1 to Morero all disclose balloon catheters having either multiple ports within the catheter shaft or a reinforcing structure comprising a radiopaque material.
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA O/R CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771